DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dittmann (US 7988362).
 	Regarding claim 1, Dittmann discloses a steering system for a vehicle Fig. 2 comprising: a housing defining an opening; an input shaft configured to rotate about an input axis; and a hybrid shaft support disposed at the opening and configured to couple the input shaft to the housing; wherein the hybrid shaft support further includes a cylindrical member 2 and a flexible seal 7 over-molded to the cylindrical member.
 	Regarding claim 2, Dittmann discloses wherein the cylindrical member 2 and the flexible seal 7 each define an aperture configured to support the input shaft. 	Regarding claim 3, Dittmann discloses wherein the cylindrical member 2 is hollow and defines an inner wall surface (adjacent 3) capable of stabilizing the input shaft and the housing against a side load.

 	Regarding claim 8, Dittmann discloses wherein the cylindrical member 2 defines a rigid flange portion 6 integral to the rigid body portion 3. 	Regarding claim 9, Dittmann discloses wherein the flexible seal 7 defines a flexible flange portion 14 which is overmolded onto the rigid flange portion 6.
 	Regarding claim 10, Dittmann discloses wherein the rigid flange portion 6 is configured to structurally support the flexible flange portion 14 against the housing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675